DETAILED ACTION
This Office action is in response to the amendment filed on February 24, 2021.
Claims 1-20 are pending.
Claims 1-4, 6, 7, and 9-20 have been amended.
The objections to Claims 1, 10-13, and 15-17 are withdrawn in view of Applicant’s amendments to the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c) in view of Applicant’s amendments to the claims.

Claim Interpretation Under 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “an audit module configured to […],” “a feature module configured to […],” and “an adjustment module configured to […]” in Claims 1-12.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If the Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), the Applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 11, 13, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0078315 (hereinafter “Carlsson”) in view of US 2008/0050111 (hereinafter “Lee”) and US 2009/0196509 (hereinafter “Farrer”).

As per Claim 1, Carlsson discloses:
An apparatus, comprising:
an audit module (Figure 3a: 304) configured to dynamically test different camera settings for a camera (paragraph [0048], “The camera 102 may capture images using different sets of image capturing settings. Examples of image capturing settings are brightness, contrast, color saturation, white balance, gain, flicker free, exposure time, on/off of wide dynamic range, backlight compensation, and on/off of infrared cut filter. A set of image capturing settings may preferably include at least one of these image capturing settings.”; paragraph [0058], “Each test image 408a-e is acquired by the camera 302 using a set of image capturing settings 404a-e. Each test image 408a-e thus corresponds to a set of image capturing settings 404a-e [dynamically test different camera settings for a camera].”); and
a feature module (Figure 3a: 304) configured to select one of the different camera settings for the camera based on the dynamic test (paragraph [0049], “Since the scene condition type 200a-f, such as the type of light condition, varies over time it is desirable to also vary the set of image capturing settings used when capturing images of the scene 100. For this purpose, each scene condition type 200a-f is preferably associated with one configured set of image capturing settings 204a-f to be used each time the associated scene condition type is detected [select one of the different camera settings for the camera based on the dynamic test].”).
Carlsson discloses “a camera,” but Carlsson does not explicitly disclose:
a camera of a mobile device of an end user in an executable mobile application executing on the mobile device of the end user; and
an adjustment module configured to dynamically enable the selected one of the different camera settings on a plurality of different mobile devices of different end users without user confirmation, during runtime of the executable mobile application on the plurality of different mobile devices of different end users.
However, Lee discloses:
a camera of a mobile device of an end user in an executable mobile application executing on the mobile device of the end user (paragraph [0008], “Unskilled camera users may face difficulties in changing the camera-setting values …”; paragraph [0027], “… the camera 140 takes a picture by using camera-setting values of photographing parameters.”; paragraph [0048], “Referring to FIG. 2B, the mobile terminal is set in a camera mode (S251) [a camera of a mobile device of an end user in an executable mobile application executing on the mobile device of the end user].”); and
an adjustment module (Figure 1) configured to dynamically enable a selected one of different camera settings on a plurality of different mobile devices of different end users without user confirmation, during runtime of the executable mobile application on the plurality of different mobile devices of different end users (paragraph [0010], “… an aspect of an exemplary embodiment of the present invention is to provide an apparatus and a method for automatically modifying camera-setting values of photographing parameters corresponding to time, weather, and season of an area in which the mobile terminal is located, to improve the quality of photographs.”; paragraph [0048], “Referring to FIG. 2B, the mobile terminal is set in a camera mode (S251) [during runtime of the executable mobile application on the plurality of different mobile devices of different end users].”; paragraph [0054], “The server then identifies whether information corresponding to the location information received from the mobile terminal (S259), and retrieves camera-setting values stored in a storage unit according to the identified season and weather, and corresponding to the time information received from the base station (S261).”; paragraph [0058], “… the mobile terminal sets the camera 140 with the modified values and takes a picture (S281) [dynamically enable a selected one of different camera settings on a plurality of different mobile devices of different end users without user confirmation].”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lee into the teaching of Carlsson to include “a camera of a mobile device of an end user in an executable mobile application executing on the mobile device of the end user; and an adjustment module configured to dynamically enable the selected one of the different camera settings on a plurality of different mobile devices of different end users without user confirmation, during runtime of the executable 
Carlsson discloses “a selected one of different camera settings,” but the combination of Carlsson and Lee does not explicitly disclose:
the selected one of the different camera settings comprising a feature of a device driver.
However, Farrer discloses:
a feature of a device driver (paragraph [0024], “The computer system 300 includes an image capturing device, such as a camera 202, for capturing a live image.” and “The camera 202 is coupled to the processor 302 via a camera driver 306. The camera driver 306 includes a data interface 310 that can be various kinds of interfaces, including but is not limited to, standard Windows USB video device class interface and an alternate device software programming interface. Through the data interface 310 in the camera driver 306 [a feature of a device driver], the processor 302 is capable of adjusting at lease [sic] one setting of the camera 202 by the feedback signal.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Farrer into the combined teachings of Carlsson and Lee to include “the selected one of the different camera settings comprising a feature of a device driver.” The modification would be obvious because one of ordinary skill in the art would be motivated to adjust camera settings through a driver of a camera (Farrer, paragraph [0017]).

As per Claim 2, the rejection of Claim 1 is incorporated; and Carlsson further discloses:
wherein the feature module is configured to receive results of the dynamic test from the mobile device of the end user over a data network (paragraph [0050], “… the apparatus 304 may be connected to the camera 302 via a network.”; paragraph [0051], “The apparatus 304 comprises a detector unit 306, a camera instructing unit 308, a first storing unit 310 (e.g. a first memory), a selection receiving unit 312, and a second storing unit 314 (e.g. a second memory). The camera may further comprise an camera settings selecting unit 316.”).
The combination of Carlsson and Farrer does not explicitly disclose:
a backend server; and
provide the selected one of the different camera settings to the plurality of different mobile devices over the data network.
However, Lee discloses:
a backend server (paragraph [0048], “FIG. 2B is a flow chart showing operational steps of camera-setting by downloading camera-setting values from an external server.”); and
provide a selected one of different camera settings to a plurality of different mobile devices over a data network (paragraph [0023], “The communication unit 110 performs data communication for the mobile terminal by using a wireless network.”; paragraph [0055], “The server then transmits the retrieved optimum values of photographing parameters from camera-setting information to the mobile terminal (S263).”; paragraph [0058], “… the mobile terminal sets the camera 140 with the modified values and takes a picture (S281).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lee into the 

As per Claim 3, the rejection of Claim 1 is incorporated; and Carlsson further discloses:
wherein the different camera settings comprise one or more of an image resolution setting, an image crop setting, an image gamma setting, an image blurriness setting, and an image sharpen setting (paragraph [0048], “The camera 102 may capture images using different sets of image capturing settings. Examples of image capturing settings are brightness, contrast, color saturation, white balance, gain, flicker free, exposure time, on/off of wide dynamic range, backlight compensation, and on/off of infrared cut filter. A set of image capturing settings may preferably include at least one of these image capturing settings.”).

As per Claim 11, the rejection of Claim 1 is incorporated; and Carlsson further discloses:
wherein:
the audit module is configured to update the dynamic test of the different camera settings at periodic intervals (paragraph [0010], “By repeating the above method during a time interval, such as during several days or even during a year, a configured set of image capturing settings may be stored with respect to each scene condition type occurring during the interval. In this way, the camera may be configured for different scene condition types ; and
the feature module is configured to reselect a different one of the different camera settings for the camera of the mobile device based on the updated dynamic test (paragraph [0010], “By repeating the above method during a time interval, such as during several days or even during a year, a configured set of image capturing settings may be stored with respect to each scene condition type occurring during the interval. In this way, the camera may be configured for different scene condition types such as varying light conditions. In other words, the camera may be configured with respect to temporal changes of the scene type conditions.”).
The combination of Carlsson and Farrer does not explicitly disclose:
the adjustment module is configured to dynamically reconfigure the plurality of different mobile devices of the different end users to use the different one of the different camera settings.
However, Lee discloses:
an adjustment module is configured to dynamically reconfigure a plurality of different mobile devices of different end users to use a different one of different camera settings (paragraph [0010], “… an aspect of an exemplary embodiment of the present invention is to provide an apparatus and a method for automatically modifying camera-setting values of photographing parameters corresponding to time, weather, and season of an area in which the mobile terminal is located, to improve the quality of photographs.”; paragraph [0048], “Referring to FIG. 2B, the mobile terminal is set in a camera mode (S251).”; paragraph [0054], “The server then identifies whether information corresponding to the location information received from the  the mobile terminal sets the camera 140 with the modified values and takes a picture (S281).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lee into the combined teachings of Carlsson and Farrer to include “the adjustment module is configured to dynamically reconfigure the plurality of different mobile devices of the different end users to use the different one of the different camera settings.” The modification would be obvious because one of ordinary skill in the art would be motivated to automatically modify camera setting values of photographing parameters to improve the quality of photographs (Lee, paragraph [0010]).

Claims 13 and 15 are method claims corresponding to the apparatus claims hereinabove (Claims 1 and 11, respectively). Therefore, Claims 13 and 15 are rejected for the same reasons set forth in the rejections of Claims 1 and 11, respectively.

Claims 17 and 19 are apparatus claims corresponding to the apparatus claims hereinabove (Claims 1 and 11, respectively). Therefore, Claims 17 and 19 are rejected for the same reasons set forth in the rejections of Claims 1 and 11, respectively.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Carlsson in view of Lee and Farrer as applied to Claim 1 above, and further in view of US 2017/0064205 (hereinafter “Choi”).

As per Claim 4, the rejection of Claim 1 is incorporated; and Carlsson discloses “different camera settings,” but the combination of Carlsson, Lee, and Farrer does not explicitly disclose:
wherein the different camera settings comprise an image capture user interface setting for the executable mobile application.
However, Choi discloses:
an image capture user interface setting for an executable mobile application (Figure 7; paragraph [0195], “As shown in FIG. 7, if a user touches a specific button 710 after a mobile device 700 executes a camera function, the controller can store a picture which is captured according to currently configured camera setting information only.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Choi into the combined teachings of Carlsson, Lee, and Farrer to include “wherein the different camera settings comprise an image capture user interface setting for the executable mobile application.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide a user with a solution capable of more promptly sharing information on a picture captured by a specific camera setting condition with other users (Choi, paragraph [0010]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Carlsson in view of Lee, Farrer, and Choi as applied to Claim 4 above, and further in view of US 2009/0086050 (hereinafter “Kasakawa”).

“an executable mobile application,” but the combination of Carlsson, Lee, Farrer, and Choi does not explicitly disclose:
wherein the image capture user interface setting comprises a setting indicating an image capture warning to display to the end user in an image capture user interface of the executable mobile application.
However, Kasakawa discloses:
wherein an image capture user interface setting comprises a setting indicating an image capture warning to display to an end user in an image capture user interface (Figure 8; paragraph [0106], “… it is also possible to display the message for warning the photographer at the display of the digital camera 10 in an upper position of the digital camera 10 at the time of the image capturing, as shown in FIG. 8.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kasakawa into the combined teachings of Carlsson, Lee, Farrer, and Choi to include “wherein the image capture user interface setting comprises a setting indicating an image capture warning to display to the end user in an image capture user interface of the executable mobile application.” The modification would be obvious because one of ordinary skill in the art would be motivated to alert an end user of an unfavorable camera setting.

Claims 6, 7, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson in view of Lee and Farrer as applied to Claims 1, 13, and 17 above, and further in view of US 2010/0136951 (hereinafter “Rosenberg”).

As per Claim 6, the rejection of Claim 1 is incorporated; and Carlsson discloses “different camera settings,” but the combination of Carlsson, Lee, and Farrer does not explicitly disclose:
wherein the feature module is configured to select a different one of the different camera settings for different mobile device types.
However, Rosenberg discloses:
wherein a feature module is configured to select a different one of different settings for different mobile device types (paragraph [0028], “… the received message may include information identifying the make and model of the mobile phone 102, and the remote system may include a mechanism for determining the ring content capabilities of the identified mobile phone make and model (e.g., the remote system may maintain a database of various mobile phone makes and models and their corresponding ring tone capabilities). In such an embodiment, the remote system may first determine the mobile phone's ring content capabilities, and then, based, at least in part, on the result of the determination, select the appropriate format of ring content.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rosenberg into the combined teachings of Carlsson, Lee, and Farrer to include “wherein the feature module is configured to select a different one of the different camera settings for different mobile device types.” The modification would be obvious because one of ordinary skill in the art would be motivated to select an appropriate setting for an identified mobile phone type (Rosenberg, paragraph [0028]).

As per Claim 7, the rejection of Claim 1 is incorporated; and Carlsson discloses “different camera settings,” but the combination of Carlsson, Lee, and Farrer does not explicitly disclose:
wherein the feature module is configured to select a different one of the different camera settings for different mobile device makes and models.
However, Rosenberg discloses:
wherein a feature module is configured to select a different one of different settings for different mobile device makes and models (paragraph [0028], “… the received message may include information identifying the make and model of the mobile phone 102, and the remote system may include a mechanism for determining the ring content capabilities of the identified mobile phone make and model (e.g., the remote system may maintain a database of various mobile phone makes and models and their corresponding ring tone capabilities). In such an embodiment, the remote system may first determine the mobile phone's ring content capabilities, and then, based, at least in part, on the result of the determination, select the appropriate format of ring content.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rosenberg into the combined teachings of Carlsson, Lee, and Farrer to include “wherein the feature module is configured to select a different one of the different camera settings for different mobile device makes and models.” The modification would be obvious because one of ordinary skill in the art would be motivated to select an appropriate setting for an identified mobile phone make and model (Rosenberg, paragraph [0028]).

Claim 14 is a method claim corresponding to the apparatus claim hereinabove (Claim 7). Therefore, Claim 14 is rejected for the same reason set forth in the rejection of Claim 7.

Claim 18 is an apparatus claim corresponding to the apparatus claim hereinabove (Claim 7). Therefore, Claim 18 is rejected for the same reason set forth in the rejection of Claim 7.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Carlsson in view of Lee and Farrer as applied to Claim 1 above, and further in view of US 2010/0082470 (hereinafter “Walach”).

As per Claim 8, the rejection of Claim 1 is incorporated; and the combination of Carlsson, Lee, and Farrer does not explicitly disclose:
wherein the executable mobile application comprises a remote deposit capture mobile application configured to electronically deposit checks using images of the checks captured by the camera of the mobile device of the end user.
However, Walach discloses:
wherein an executable mobile application comprises a remote deposit capture mobile application configured to electronically deposit checks using images of the checks captured by a camera of a mobile device of an end user (paragraph [0014], “The depositor images the check at 200 with his cell phone camera. To image the check, the depositor aims his camera at the check and photographs the front of the check (optionally, if requested by the bank, .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Walach into the combined teachings of Carlsson, Lee, and Farrer to include “wherein the executable mobile application comprises a remote deposit capture mobile application configured to electronically deposit checks using images of the checks captured by the camera of the mobile device of the end user.” The modification would be obvious because one of ordinary skill in the art would be motivated to deposit a negotiable instrument, such as a check, using a cellular phone camera (Walach, paragraph [0005]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carlsson in view of Lee, Farrer, and Walach as applied to Claim 8 above, and further in view of US 2016/0044520 (hereinafter “Iyer”).

As per Claim 9, the rejection of Claim 8 is incorporated; and the combination of Carlsson and Lee discloses “using different camera settings for a camera of a mobile device of an end user,” but the combination of Carlsson, Lee, and Farrer does not explicitly disclose:
wherein the dynamic test comprises a success rate for the electronic deposit of the checks using the images of the checks captured by the camera of the mobile device of the end user using the different camera settings for the camera of the mobile device of the end user.
However, Walach discloses:
electronic deposit of checks using images of the checks captured by a camera of a mobile device of an end user (paragraph [0014], “The depositor images the check at 200 with his cell phone camera. To image the check, the depositor aims his camera at the check and photographs the front of the check (optionally, if requested by the bank, both front and back can be imaged). Then, the depositor activates the deposit program by sending a MMS to the bank at a phone number assigned by the bank.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Walach into the combined teachings of Carlsson, Lee, and Farrer to include “the electronic deposit of the checks using the images of the checks captured by the camera of the mobile device of the end user.” The modification would be obvious because one of ordinary skill in the art would be motivated to deposit a negotiable instrument, such as a check, using a cellular phone camera (Walach, paragraph [0005]).
However, Iyer discloses:
wherein a dynamic test comprises a success rate for automatic execution of test cases for testing mobile applications (paragraph [0040], “The execution log may include various data collected during the execution, for example by the execution module 207 and one or more screenshots of screens displayed on a client device, on the mobile device being tested, or on the test station, during the execution. The execution report 207 may also generate an execution report based on the execution log. The execution report can include various statistics related to the execution such as, for example, number of successful tests, number of failed tests, success rate, failure rate, etc.”).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Carlsson in view of Lee and Farrer as applied to Claim 1 above, and further in view of US 2015/0230022 (hereinafter “Sakai”).

As per Claim 10, the rejection of Claim 1 is incorporated; and Carlsson discloses “different camera settings” and “results of a dynamic test of different camera settings,” but the combination of Carlsson, Lee, and Farrer does not explicitly disclose:
wherein the feature module is configured to select the selected one of the different camera settings using machine learning, results of the dynamic test of the different camera settings provided as input into the machine learning to generate one or more predictions of the one of the different camera settings to select.
However, Sakai discloses:
wherein a feature module is configured to select a selected one of different contents using machine learning, the different contents provided as input into the machine learning to generate one or more predictions of the one of the different contents to select (paragraph [0089], “… the aggregation may be performed through user selection in a device .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sakai into the combined teachings of Carlsson, Lee, and Farrer to include “wherein the feature module is configured to select the selected one of the different camera settings using machine learning, results of the dynamic test of the different camera settings provided as input into the machine learning to generate one or more predictions of the one of the different camera settings to select.” The modification would be obvious because one of ordinary skill in the art would be motivated to determine or predict a camera setting that a user may desire to use (Sakai, paragraph [0089]).

Claims 12, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson in view of Lee and Farrer as applied to Claims 1, 13, and 17 above, and further in view of US 2018/0060218 (hereinafter “Li”).

As per Claim 12, the rejection of Claim 1 is incorporated; and Carlsson discloses “different camera settings” and the combination of Carlsson and Lee discloses “an executable mobile application,” but the combination of Carlsson, Lee, and Farrer does not explicitly disclose:
wherein the adjustment module is further configured to:
monitor for updates in a code repository for the executable mobile application;
dynamically generate one or more builds of the executable mobile application based on the updates in the code repository and the selected one of the different camera settings; and
install the dynamically generated one or more builds to execute on the plurality of different mobile devices such that the plurality of different mobile devices are configured to use the selected one of the different camera settings.
However, Li discloses:
wherein an adjustment module is further configured to:
monitor for updates in a code repository for an executable application (paragraph [0023], “As source code working copy 263a is modified at developer workstation 110a, developer workstation 110a may automatically, or at the direction of a programmer operating developer workstation 110a, create a build or an executable program from modified source code working copy 263a at developer workstation 110a.”; paragraph [0062], “One or more application modules 348 may represent some or all of the other various individual applications and services executing at and accessible from television 300.”);
dynamically generate one or more builds of the executable application based on the updates in the code repository and a selected one of different settings (paragraph [0027], “Once developer workstation 110a creates a build based on the updated source code working copy 263a that has been properly synchronized with all of the latest updates to source code 262, ; and
install the dynamically generated one or more builds to execute on a plurality of different mobile devices such that the plurality of different mobile devices are configured to use the selected one of the different settings (paragraph [0016], “Each of developer workstations 110 may take the form of a desktop computer, laptop computer, workstation, tablet, smart phone, mobile device, server, appliance, thin client, and/or other type of computing device, including wearable, non-wearable, mobile, and/or non-mobile devices.”; paragraph [0028], “When source code 262 is updated, computing system 200 may build a new executable program 265 from updated source code 262 either automatically, or at the direction of a user (e.g., the programmer operating 110a).” and “Performing integration at computing system 200 may ensure that source code 262 has been properly debugged, integrated, and synchronized, and integrating at computing system 200 helps ensure that successful tests completed at developer workstation 110a are not the result of a dependency or configuration present at developer workstation 110a, but not present in other environments.”; paragraph [0062], “One or more application modules 348 may represent some or all of the other various individual applications and services executing at and accessible from television 300.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Li into the combined 

Claim 16 is a method claim corresponding to the apparatus claim hereinabove (Claim 12). Therefore, Claim 16 is rejected for the same reason set forth in the rejection of Claim 12.

Claim 20 is an apparatus claim corresponding to the apparatus claim hereinabove (Claim 12). Therefore, Claim 20 is rejected for the same reason set forth in the rejection of Claim 12.

Response to Arguments
Applicant’s arguments with respect to Claims 1, 13, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/Qing Chen/
Primary Examiner, Art Unit 2191